 352DECISIONS OF NATIONALButler Aviation Company(Palm Beach)a Division ofButlerAviation International,Inc.andLocalLodgeNo. 971,InternationalAssociationofMachinists&AerospaceWorkers,AFL-CIO.Cases12-C A-4634and 12-RC-3363June 15, 1970DECISION, ORDER, AND DIRECTIONBy MEMBERSMCCULLOCH,BROWN,AND JENKINSOn March 18, 1970, Trial Examiner Paul BisgyerissuedhisDecision in the above-entitled con-solidated proceeding, finding that the Respondenthad engaged in and was engaging in certain unfairlabor practices within the meaning of the NationalLabor Relations Act, as amended, and recommend-ing that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attachedTrial Examiner's Decision. The Trial Examiner alsofound that the Respondent had not engaged in cer-tain other unfair labor practices alleged in the com-plaint and recommended that these allegations bedismissed. The Trial Examiner further found that,in view of his finding that the two alleged dis-criminatees were not discharged in violation of theAct, they were not eligible to vote and the chal-lenges to their ballots should be upheld. Finally, theTrial Examiner found that, as the parties have con-ceded the nonsupervisory status of Erwin H. Enos,whose challenged ballot affects the results of theelection, the challenge to his ballot should be over-ruled, his ballot should be opened and counted, anda revised tally of ballots should be issued.Thereafter, the General Counsel filed exceptions tothe Trial Examiner's Decision with a supportingbrief, and the Respondent filed an answering brief.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in this proceeding, andhereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner, except asmodified below.The TrialExaminerconcluded that RespondentGeneral Manager Karadavis' conduct in asking em-'The TrialExaminer inadvertently stated that employee Raymond JCraig,Jr , signed a union authorization card on June 7, when the record isclear that he did so on June 8 We hereby correct this errorLABOR RELATIONS BOARDployee Coates whether he had paid his $11 uniondues and his inquiry of employee Bloeser whetherhe had been contacted by the Union were not coer-cive and therefore not violative of Section8(a)(1)of the Act. We find merit in the General Counsel'sexceptions to these findings.In our opinion, theinquiries of Coates and Bloeser as to their union ac-tivities during the Union's organizational campaign,sincethey servedno legitimate businesspurpose,could only be regarded by the employees as an ef-fort by the Respondent to discourage their unionactivities and were therefore coercive. Accordingly,we find that the Respondent by such conduct vio-lated Section 8(a)(1) of the Act.The RemedyWe have found, contrary to the TrialExaminer,that the Respondentengaged in certainadditionalunfair labor practices in violation of Section8(a)(1) of the Act. We shall therefore order thatthe Respondent cease and desist therefrom.Upon the basis of the foregoing findings of factand upon the record as a whole, we make the fol-lowing additional conclusion of law which we shallinsert before the Trial Examiner's fifth conclusionof law, which should be renumbered as the sixthconclusion of law:5.The Respondent by interrogating its em-ployees about their union activitiesengaged in con-duct violative of Section 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, Bu-tler Aviation Company (Palm Beach), a Division ofButlerAviation International, Inc., Palm Beach,Florida, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Ex-aminer's Recommended Order, as so modified:1.Insert the following paragraph before para-graph 1(b) of the Recommended Order andrenumber the latter as paragraph 1(c):"Interrogating its employees as to their unionactivities in a manner constituting a violationof Section 8(a)(1) of the Act."183 NLRB No. 43 BUTLER AVIATION COMPANY3532. Insert the following paragraph before thesecond paragraphof the Appendixto the Recom-mended Order:WE WILL NOTquestion our employees abouttheir union activities in a manner constituting aviolation of Section 8(a)(1) ofthe Act.DIRECTIONRespondent submitted a supporting brief. TheRespondent's motion to dismiss the complaint, onwhich ruling was reserved, is disposed of in ac-cordance with my findings and conclusions below.Upon the entire record,4 and from my observa-tion of the demeanor of the witnesses, and with dueconsideration being given to the arguments ad-vanced by the parties, I make the following:It is hereby directed that the Regional DirectorforRegion 12 shall, pursuant to the Rules andRegulations of the Board, within 10 days from thedate of this Direction, open and count the ballot ofErwin H. Enos, prepare and cause to be servedupon the parties a revised tally of ballots, includingtherein the count of said ballot, and thereafter issuethe appropriate certification.TRIAL EXAMINER'S DECISION AND REPORTON CHALLENGED BALLOTSSTATEMENT OF THE CASEPAUL BISGYER, Trial Examiner: This consolidatedproceeding, with all the parties represented, washeard on December 9 and 10, 1969, in West PalmBeach, Florida, on the complaint of the GeneralCounsel issued in Case 12-CA-4634 on November10,1969,'as subsequently amended, and theamended answer of Butler Aviation Company(Palm Beach), a Division of Butler Aviation Inter-national, Inc.,2 herein called the Respondent orCompany.In issuein the complaint case are thequestions whether the Respondent discriminatorilydischarged employees Raymond D. Craig, Jr., andJames W. Coates in violation of Section8(a)(1)and (3) of the National Labor Relations Act, asamended,3 and whether it interrogated employeesand maintained certain plant rules in effect in viola-tion of Section 8(a)(1) of the Act. By order of theRegionalDirector,Case 12-RC-3363 was con-solidated with the unfair labor practice proceedingfor the purpose of hearing and determining the is-sues raised by the challenged ballots of the allegeddiscriminatees named above and Erwin H. Enos, analleged supervisor. At the close of the hearing, theGeneral Counsel and the Respondent argued theirrespective positions orally and thereafter only the'The complaint is based on a charge filed on September 16, 1969, acopy of which was duly served on the Respondent by registered mail thesame dayrName appears as amended at the hearing' Section 8(a)(I) makes it an unfair labor practice for an employer "tointerfere with,restrain,or coerce employees in the exercise of the rightsguaranteed in section 7 " Insofar as pertinent,Section 7 provides that"[e]mployees shall have the right to self-organization,to form, ,loin, orassist labor organizations,to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protectionSection 8(a)(3), with certain qualifications not material herein,prohibitsFINDINGSAND CONCLUSIONSI.THE BUSINESSOF THE RESPONDENTTheRespondent,aDelawarecorporation,operates a facility at Palm Beach International Air-port, Florida, where it is engaged in the business ofrefueling and maintenance of privately owned andregularly scheduled aircraft. During the past year itpurchased goods and materials valued in excess of$50,000 which were shipped directly to the facilityfrom sources outside Florida. Its gross volume ofbusinessduringthesameperiodexceeded$500,000.It is admitted, and I find, that the Respondent isan employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIt is agreed,and I find, that Local Lodge No.971, InternationalAssociation ofMachinists&AerospaceWorkers,AFL-CIO,herein called theUnion,isa labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1.Advent of the Union; the representationproceedingIn or about June 1969,5' the Union initiated acampaign to organize the Respondent's employeesat its Palm Beach InternationalAirport facility.After the Union filed a representation petition(Case 12-RC-3363) on August 6,6 the parties, withthe approval of the Regional Director, executed onSeptember 4 a Stipulation for Certification UponConsent Election. On September 30, pursuant toan employer"by discrimination in regard to hire or tenure of employmentor any term or condition of employment to encourage or discourage mem-bership in any labor organization"' In accordance with the arrangement made at the hearing,stipulationsseparately signed by the General Counsel and the Respondent are receivedin evidence as General Counsel'sExhibit 6 and the record is formallyclosed'Unless otherwise indicated,all dates refer to 1969' It appears that a separate petition to represent only dispatchers was alsofiled(Case 12-RC-3392) and that,as a result of an election victory in thatunit,the Union was certified as the exclusive representative of those em-ployees No question is raised with respect to that proceeding 354DECISIONS OF NATIONAL LABOR RELATIONSiBOARDthis Stipulation, the Regional Director conducted asecret election inwhich 12 votes were cast for theUnion,11 against,and 3 ballots were challenged.Two of the challenged ballots were cast byRaymond D. Craig, Jr., and James W. Coates, theallegeddiscriminatees,whom the Respondentmaintainswere discharged for cause prior to theeligibility date.The third ballot, which was cast byErwin H. Enos and was challenged by the Union onthe ground that he was a supervisor,is no longer inissue.At the hearing, the Union conceded Enos'nonsupervisory status, thereby entitling him to havehis vote counted.2.Alleged interrogationOn June 7, 3 months before his discharge, em-ployee Craig signed a union authorization cardwhen solicited at his home by Union RepresentativeSmith. Several days later General Manager Costes(Gus) Karadavis observed employee Jack Hasson,who was away from his job area, talking to Craig inthe installation shop where Craig worked. AsKaradavisapproached them Hasson departed.KaradavisaskedCraigwhetherHassonwasdiscussing and organizing for the Union. Answeringin the negative, Craig volunteered the informationthat he had signed a union card and paid dues andcommented that the Union would not be such a badthing.This is the substance of Craig's andKaradavis' testimony. However, Craig gave addi-tional testimony, which Karadavis denied, that thelatter also remarked to Craig that Hasson, whom hewas "trying to help," was "trying to stab" him inthe back and that, if the Uniongot in,"itwouldtuin him." Craig further testified that, in reply, heassured Karadavis that he had nothing to worryabout as there were not too many people whofavored the Union. While both witnesses impressedme for their candidness, I find that Craig's recollec-tionconcerningKaradavis'additionalremarksmore persuasive than the denial, and accordinglycredit Craig's testimony.On June 16, Coates alsosignedaunionauthorization card at his home. About 2 days laterKaradavis approached Coates at his work stationand inquired whether he had paid his $11. Ap-parently, both understood that the $11 referred tounion dues since Coates replied that he did nothave to as he had already acquired membership ingood standing at his former place of employment.When Karadavis thereupon commented that Coates"[t]hen ... really did not join," Coates repeatedthat he was already a member, explaining that hesigned a pledge card in order to retain his unionmembership in the event he wanted to change em-7 In a second affidavit given to a Board agenton October8, there also isno reference to Bloeser'smentioningCoates or Craig toKaradavis in thisconversation'On October11, 1968, the Respondent posted a MemoTo All ShopEmployees"to clarify the companypolicyas to the use of timecards"ployers to go to the airlines. Karadavis indicatedthathe I understood that this was a necessaryprecaution.Aboutia month before the discharge of Craig andCoates, which occurred on September 4, Karadavisasked employee William J. Bloeser, Jr., whetheranyone from the Union had contacted him. There isa conflict in testimony as to Bloeser's reply. Ac-cording to Bloeser, who had never signed a unioncard, he answered that he "knew of the union. Jim[Coates] and Ray [Craig] mentioned it at lunch."However, in his pretrial affidavit given to a Boardagent on September 30, Bloeser stated that "in thelast part of July ... Karadavis came up to me in thehangar and asked me if I had heard anything aboutthe Union. I told him no, because at that time I hadnot heard anything about the Union. "7 Karadavis,whose testimony accords with Bloeser's quotedstatement from his September 30 affidavit, specifi-cally denied that the names of Coates and Craigcame up in the conversation. I credit Karadavis'denial.3.The dischargesOn September 4, the Respondent discharged em-ployees Craig and Coates under circumstances re-lated below. At that time, Craig had been in theRespondent's employ for some 5 years, whileCoates had approximately 14 months' service.Their competency is not questioned. Admittedly,their involvement in union activity was unexcep-tional, being limited to signing union authorizationcards,Coates' retention of previously acquiredunion membership,and their engagement in unionconversations between themselves. It is the GeneralCounsel's theory that the Respondent terminatedthem, not forunionactivity as such, but in order toeliminate two union votes in the representationelection that was subsequently scheduled to be heldon September 30.On September 2, employee Enos, who wasdesignated to initial the timecards of coworkerswhile his supervisor,Manager Marshall Jackson,was on vacation,8 was struck by the identicalpunch-in and punch-out imprints on the timecardsof Craig and Coates for the payroll period endingAugust 28, which he was then checking. Enoscalled this curious situation to General ManagerKaradavis' attention, showing him xeroxed copiesof the timecards of these individuals and inquiringwhat Karadavis intended to do about it.9 The identi-calnatureof the timecard imprints arousedKaradavis' suspicions that Craig and Coates mightbe punching each other's timecard in violation ofwhich,among other things,provided that department managers wereresponsible for initialing late or overtime imprintsAlthough it is not important to determine the particular circumstancesunder which Enos conveyed this information to Karadavis, I findKaradavis' account more persuasive and reliable than Enos BUTLER AVIATION COMPANYcompanyrules.10As a consequence, Karadavis un-dertook toinvestigatethe matter and probably atthis point, although the record is not too clear as totime sequence,examined the timecards of Craig,Coates, and other hangar employees for a preced-ing period. According to Karadavis, this inspectionrevealed a virtual pattern of conduct, not engagedin by their coworkers, whereby Craig and Coateswerepunchingeach other's timecards. Coatesfrankly admitted at the hearing that, althoughawareoftheprohibitionagainstpunchingtimecardsof other employees, he had an arrange-ment with Craig that, if either one saw the other onthe roadcomingto work in themorning,the onewho reached the timeclock first would, for con-venience,punch the other's timecard. It was stipu-latedby thepartiesthat the weekly timecards fortheperiodbeginningtheweek ending June 5through September 4 "would tend to confirm thatCraig and Coates punched the time clock for eachother"11 and that "[t]here is no evidence of anypatterntendingto show that employee other thanCraig and Coates have punched each other's timecard."Although convinced that Craig and Coates werepunchingeach other's timecards and that theyshould be discharged for this offense, Karadavistestified, he nevertheless decided first to consult theCompany'slegal counselbecause of the pendencyof therepresentationproceeding.12 After explainingthe situationto a company attorney and informinghim that hehad not personally witnessed the of-fense,Karadaviswas advised to withhold actionuntil he observed whether Craig and Coates re-peated their conduct the following morning whenthey reported for work.Accordingly, shortly before Craig and Coates10Because of discipline problems, the Respondent on or aboutNovember25, 1968,distributed among the employees copies ofCompanyRules For Employees with a covering letterwhichstated that the "rules willbe strictly adhered to by all supervisors and personnel-NO DEVIATIONSWILL BE PERMITTED " Two rules specificallydeal with timecards andprovide,as followsGroup I,Rule 13 Lining up or congregating around timeclocks beforelunch or quitting time, or punchinganother employee's time cardGroup III,Rule 9 Intentional falsificationof recordsrelating to workperformed and time cardsThe penaltyprescribedfor a Group Iinfraction is a reprimand the firsttime, suspension for a second violation, and dischargefor athirdviolationWith respectto a GroupIII violation,the penalty is "immediate discharge,except in cases where unusual circumstances exist "" In his testimony,Craig,althoughalso aware of the ruleagainstpunching another employee's timecard,attributed some of the similaritiesin his andCoates'timecard reporting-in imprints to the fact that there wasa period of timewhen theyreportedfor overtime work beforethe regular 8o'clockstarting time,on which occasions either he andCoates arrivedabout the same timeor Coates had towaitfor himto open the hangerbecauseonly he (Craig) had a key As for similartiesin lunch and departingtime imprints, Craig explained that they ate lunch togetherand one wouldpunch in and out for the other,and, at the closeof the day, one would lockup the shop while the other punchedout for both The partiesstipulatedthat for the payroll period ending July10, 1969,the timecard showed thesame early starting time on one day, for the entireworkweekending July355came to work on the morning of September 3,Karadavis and Maintenance Manager Robert L.Lewis took positions near the timeclock whichwould enable Karadavis to hear and Lewis to seethe timeclock punched. A few seconds or so after 8o'clock,13Coatesapproached the timeclock,punched both his and Craig's timecards, andproceeded to his work station. Karadavis then ex-amined the timecards and, after exhibiting them toLewis, returned them to the rack. Thereupon, theywent to the east hangar door and looked for Craig'scar in the parking lot adjacent to the paint shopwere Craig customarily parked but could not locateit.Several minutes later,14 Craig entered the hangarand was observed by Karadavis and Lewis as hewalked by the timeclock to the installation shopwithout clocking in or checking his timecard to seeif he was punched in. Neither Karadavis nor Lewismade any comment to Craig. It is noted that theevidence does not establish that, had Craig himselfpunched in at this time, his card would haverecorded a later reporting-in time than that alreadyshown on his card. Later that morning, Karadavistelephoned company counsel in St. Louis and re-lated the foregoing episode. In the afternoon, com-pany counsel called Karadavis back and informedhim that he could take disciplinary measuresagainst Craig and Coates. However, because of thelateness in the day, Karadavis told the attorney thathe would defer action until the next morning to seeif these individuals persisted in their offense andthat, if they did, he would communicate with himagain.The following morning (September 4) Karadavisstationedhimself in another place near thetimeclock and observed Coates when he reportedfor work. Coates went to the timeclock and, after17, the timecard showed the same early starting time, and the same for oneday for the period endingJuly 24,after whichday Craigwent on vacation'YKaradavis testified thathe had previously receivedinstructions fromcompany counsel to refrain from terminating any employee or taking otherdisciplinary action during the pendency of the representation proceedingIn addition,Karadavis testified that before calling company counsel in StLouis, he tried to communicate with Charles Snell, vice president ofplanning and training,at the Respondent'sNew York officeto discuss hiscontemplated action,as he had been instructedto do beforethe advent ofthe Union,but could not reach Snell because he was outof the city" The timecard imprints showed"8 0" in red as the reporting time Asthe hour is divided into tenths for timekeeping purposes,"8 0" covers theperiod from 8.00 to 8 06 a in Although the imprint"8 0" indicates that theemployee is technically late forwork,which normally begins at 8o'clock, itappears that he is not docked but is paid from 8o'clock"The circumstances and timingof Craig's arrival are based on the sub-stantially corroborative testimony of Karadavis,Lewis,and employeeEckstein,which I find more probable than the accounts of Craig andCoates.According to the combined testimony of Craig and Coates, whiledriving to work from different parts of the city, they saw each other at anintersection not far from the Respondent's facility,Coates proceeded tothe facility,parking his car in the paint shop area,after Coates left his car,he saw Craig getting out of his, and while Coates was punching both theirtimecards Craig heard at the hanger door entrance the clicks of thetimeclock and for this reason did not bother to check his timecard when hepassed the timeclock427-258 O-LT - 74 - 24 356DECISIONSOF NATIONALLABOR RELATIONS BOARDpunching his and Craig's timecards,15 walked to hiswork area. Approximately 15 to 20 seconds later,Craig entered the hangar, went to the timeclockwhere he removed his card from the rack, looked atit,and returned the card to the rack. Karadavis,thereupon, approached Craig and asked him whyhe did not punch the clock and why the day beforehe walked by the timeclock without checking hiscard but this morning he did look at his card.Craig's response was that he did not clock inbecause Coates had already done so and that hechecked his card this morning because he was notsure whether Coates had punched him in. Declaringthattheirconductviolatedcompany rules,Karadavis stated that he would see him sub-sequently. Craig replied that he knew the rules butthat they did not intend "to beat" the Company.Karadavis then left for his office, taking thetimecards with him.16Afterconsultingcompanycounselagain,Karadavis decided to proceed with the discharge ofCraig and Coates for conduct which he consideredamounted to "[i]ntentional falsification of recordsrelating to work performed and time cards" underRule 9 of GroupIIIbecauseCraig had not yet re-ported for work when his timecard was punched.17Accordingly, he summoned Craig and Coates to hisoffice and, in thepresenceof Managers Lewis andJackson, informed them that he had observedCoates punch Craig's timecard the past twomorningsand that he was thereforeterminatingthem.Reiteratinghis disavowal of any intention tocheat the Company, Craig remarked that em-ployees had been punching each other's cards for along time.When Karadavis inquired of Lewis andJackson whether they were aware of such a prac-tice he receiveda negativeanswer. Karadavis thenindicated that he couldinvestigateCraig's chargebut that it would not change his decision to ter-minate himand Coates. At some point, Karadavismentionedthe similaritiesin their timecards for anearlierperiod. This elicited Craig's response that 90percent of the timecards would be the samebecause each timecard imprintcovered a 6-minuteinterval.Thus ended Craig's and Coates' employ-mentwith theRespondent.Concerning the practice of employees punchingeach other's timecardsindisregard of companyrules, someevidence to that effect was adduced.However, the testimony does not indicate that thisconductwas engagedin when the employee whosecard was punched had not already reported in forwork in themorning.On the contrary, the evidence"Apparently to explain the reason Coates punched Craig's timecardthey testified that, while driving to work,they met at the same intersectionas the day before and that Coates entered the parking lot followed byCraig.11The foregoing findings are based on those portions of the testimony ofKaradavis,Coates, and Craig which I believe reflect the probable truth" Vice President Snell, who had drafted the Company's rules, testifiedthat Rule 9 of Group III was designed to apply to a situation where an em-ployee punched the timecard of another employee when the latter was notof an employee punching another's card relates toinstanceswhen employees went to lunch togetherin the plant or when they worked late together andone closed the shop while the other clocked out forboth.Thereis alsotestimony given by Craig that super-visors witnessed the conduct in question but onlynamed Manager Lewis. Coates added Karadavisand Jackson. However, Lewis and Jackson deniedbeing aware of the asserted practice and so toldKaradavis at the discharge interview of Craig andCoates. Moreover, it was Lewis who several monthsbefore Craig's and Coates' dismissal permitted anemployee, Porter, to resign instead of being ter-minated for having another employee punch histimeclock while Porter was temporarily away fromthe plant. Furthermore, two other employees, Enosand Bloeser, testified that they did not believe su-pervisorswitnessed their punching each other'scards when they went to lunch and that no super-visorswere even present when they worked lateand one of them closed the shop while the otherclocked both out.4.Theno-distribution and no-strike or picketingrulesOn or about November 25, 1968, the Respon-dent distributed among employees copies of Com-pany Rules for Employees, which, among otherthings, contain the following restrictions on em-ployee activities:Group I, Rule 8.... Distribution of literaturewithout approval. t6Group III, Rule 11. Taking part in any strike,stoppage, sitdown, stay-in or slow-down or anycurtailment of work or restriction of produc-tion, or interference with production of any ofthe Butler Aviation operations, or picketing onthe company'spremises,or refusal to cross thepicket line of another union.VicePresidentSnellandGeneralManagerKaradavistestified,ineffect,thattotheirknowledge, no employee was ever disciplined ordischarged for violating these rules. However, noevidence was presented that any employee ever en-gaged in the prohibited conduct to furnish the oc-casion for applying these rules.In any'event,Snell testified that these rules wererecently revised and now prohibit:at work and that such conduct was tantamount to a falsification of recordsand dishonesty In this respect,according to Snell, this rule differs fromRule 13 of Group I which prohibits employees from "[l]ining up or con-gregating around time clocks before lunch or quitting time or punchinganother employee's time card "19The first part of this rule, which prohibits"[s]olicitations and cam-paigning during working hours without permission,"is not alleged in thecomplaint to be unlawful. BUTLERAVIATION COMPANYGroup I, Rule 8. . . . Distribution of literatureduring working hours in working areas withoutapproval.Group III, Rule 11. Participating in any sit-down, slowdown, curtailment of work orrestriction of production unless such activity isprotected by applicable State or Federal law.According to Snell, several days before the hearingin this case, these new rules were issued to thegeneral managers at the Company's facilities, in-cluding the Palm Beach one here involved, with in-structions to replace the old rules in the ProceduresManual. However, he was unable to testify whetheremployees had been also informed of the rule revi-sions, nor was other evidence of such employeenotification produced.B.Concluding Findings1.With respect to the dischargesAs previously indicated, the General Counselcontends that the Respondent discriminatorily ter-minated employees Craig and Coates on September4 in order to eliminate two union votes in the sub-sequently scheduled election held on September 30and that their violation of a company rule for-bidding employees to punch another's timecard wassimply a pretext to hide its true unlawful motiva-tion.The Respondent, of course, insists that thedischarges were for demonstrated cause.As is usual in cases of this type, the criticalquestion thus presented is a factual one, dependingprincipally upon circumstantial evidence for itsdetermination. From my careful appraisal of therecord herein I find insufficient evidence to sustainthe General Counsel's position. It is perfectly clearthat Craig's and Coates' union involvement wasunexceptional, being practically limited to signingauthorization cards and Coates' retention of priorunionmembership. Indeed, at the hearing theGeneral Counsel conceded that these individualswere not "outstanding union adherents" but were"just two union votes." Certainly, this fact alone isinsufficient to give rise to an inference that thedischarges were prompted by a desire to eliminatetwo union votes, even though their union sym-pathies were known'to the Respondent. This is par-ticularly so where, as here, the employees were ac-tually guilty of the offense of punching each other'stimecards-a practice in which they had been in-dulging for some time, pursuant to prior arrange-ment.Iam also not entirely convinced, as the GeneralCounsel argues, that the Respondent's reliance onthismisconductwaspretextualbecause theRespondent purported to act on the basis of Rule 9of Group III, which subjects employees to summarydischarge for "[i]ntentional falsification of recordsrelating to work performed and time cards." In the357General Counsel's view, Craig and Coates shouldonly have been reprimanded for violating Rule 13of Group I which prohibits "[l]ining up or con-gregating around time clocks before lunch orquitting time, or punching another employee's timecard."While the Respondent might have beenmore lenient and compassionate and simply repri-manded Craig and Coates for violating the latterrule, Iam unable to infer that the Respondent actedso unreasonably and arbitrarily in applying Rule 9of Group III as to impugn its motivation, eventhough the evidence does not establish that Coates'clocking in for Craig resulted in Craig's entitlementto wages not otherwise earned. The fact remainsthat on the two mornings preceding the discharges,Coates clocked Craig in shortly before he enteredthe hangar to go to work and it was this circum-stance which prompted General Manager Karadavisto apply the discharge penalty of Rule 9 of GroupIII.Nor can the General Counsel's pretext argumentfind support in the conduct of other employees whopunched the timecards of coworkers with impunity.On this record, I am not convinced that Karadaviswas aware of such a practice or that those em-ployees clocked in fellow workers in the morningunder circumstances similar to those that led to thedischarge of Coates and Craig. Significantly, about4 months before the termination of Coates andCraig the Respondent, in effect, forced an em-ployee to resign for having another employeepunch his timecard while he was out of the plant.Finally, the June conversations between Karadavisand employees Coates, Craig, and Bloeser, occur-ring asthey did 3 months before the discharges inquestion, do not reveal to me such hostility to theUnion's efforts to win certification as to warrant theconclusion that the Respondent resorted to dis-crimination to bring about the defeat of the Unionat the polls. Indeed, militating against a finding ofunlawful motivation is the fact that the Respondentdeals with sister locals of the Union and other labororganizations at a number of company facilities.In the last analysis, I find that the General Coun-sel has failed to sustain his burden of proving by apreponderance of the evidence that an antiunionpurpose dictated the discharges. To be fair, themost that can be said for the General Counsel'scaseis that the Respondent's assigned reason is notbeyond suspicion. But suspicion is not an adequatesubstitute for evidence.In view of the foregoing, I recommend that theallegations of discrimination set forth in the com-plaint be dismissed.2.With respect to interference, restraint, andcoercion of employeesExcept for the Respondent's no-distribution andno-striking rules, found below to be invalid, I findinsufficient evidence to substantiate the allegations 358DECISIONSOF NATIONALLABOR RELATIONS BOARDof the complaint that the Respondent violated Sec-tion 8(a)(1) of the Act. Specifically, I find no coer-cive implications in General Manager Karadavis'following conduct relied upon by the GeneralCounsel, whether considered independently or inthe context of his other remarks: his inquiry of em-ployee Craig whether employee Hasson, who wasabsent from his work station, was discussing or or-ganizingfor the Union and Karadavis' expression ofpersonal resentment over Hasson's union activity;19Karadavis' asking employee Coates whether he hadpaid his $11 union dues; and his inquiry of em-ployee Bloeser whether he had been contacted bythe Union.Accordingly, dismissal of the relevant allegationsof the complaint is recommended.3.With respect to the no-distribution and no-striking rulesUnder firmly settled principles,20 the prohibitionagainst the distribution of literature without com-pany approval, embodied in Group I, Rule 8,quoted above, not limitedas it isto the employees'working time or working areas, clearly constitutesan unreasonable and unwarranted impediment tothe employees' exercise of their statutory rights.Similarly unlawful are the unqualified restrictionswhich GroupIII,Rule11, also quoted above, placeson employee rights to engage in a strike, picketing,and other union and concerted activities protectedby the Act. Without disputing the invalidity of theserules, the Respondent contends that no violationshould be found because the rules not only havenever been implemented but actually have beenrecently rewrittento eliminatethe doubtful provi-sions.Alternatively, it argues that an unfair laborpractice finding is barred by the proviso to Section10(b) of the Act21 since the rules were distributedamong the employees on November 25, 1968, morethan 6 months before the filing of the chargesherein. I find these contentions totally withoutmerit.It is perfectly clear that the gist of the violation isthe maintenance in effect of the unlawful rules inquestion and not their execution or promulgation.Significantly, no employees were informed that theruleswere not operative. In these circumstances,continued existence of these rules necessarilyserved as an unlawful restraint on employee rightsto participate in protected union or other concertediBCfUnited Aircraft Corporation (Pratt & WhitneyDivision),180 NLRB278, fn 4.In this connection,it is noted that the record contains noevidence,nor is it charged,that the Respondent utilized this episode to dis-criminate against Hasson20 Stoddard-Quirk Manufacturing Co ,138 NLRB 6152'Thatsection provides in pertinent partProvidedno complaint shall issue based upon any unfair laborpractice occurring more than six months prior to the filing of thecharge with the Board and the serviceof a copythereof upon the per-son against whomsuchcharge is made4zN L R B v Mexia Textile Mills, Inc.,339 U S 563, 567-568Centralactivities,whether or not the Respondent intendedto, or did in fact, enforce or implement the rules.As for the Respondent's asserted rescission of theunlawful rules, it is also established law that thecessation of unfair labor practices does not renderthe cause moot or exculpate the wrongdoer of lia-bility for his prior misconduct.22 This is all the moreso where, as here, the revocation of the rules hadnot been announced to the employees.Finally, I conclude, contrary to the Respondent'scontention, that an unfair labor practice finding isnot precluded by the 6-month statutory limitationperiod. As indicated above, the violation charged isnot the j promulgation or distribution of the rulesamong the employees, which concedely occurredmore than 6 months prior to the filing of the unfairlabor practice charge. Rather, the violation is basedon maintaining in effect unlawful rules during the 6months preceding the filing of the charge. Since therules onl their face are invalid and therefore a find-ing to that effect does not depend on events predat-ing the limitations period, the 10(b) defense is notavailable.`In sum, I find that the Respondent, by maintain-ing in effect the rules in question, violated Section8(a)(1) iof the Act.I.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III; above, occurring in connection with theRespondent's operations described in section I,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral,States, and tend to lead to labor disputesburdening and obstructing commerce and the freeflow thereof.V.THE REMEDYPursuant to Section 10(c) of the Act, asamended,I recommend that the Respondent be or-dered to cease and desist from engaging in the un-fair labor practices found and in any like or relatedconductand take certain affirmative actiondesigned to effectuate the policies of theAct. Theaffirmativeactionrecommended shall includerescission of the rules found invalid in this Decisionand the posting of an appropriate notice.Soyaof Canton, Inc,180 NLRB 546, fn 1" The factual situation inLocal LodgeNo. 1424,International Associa-tionof Machinists [Bryan Manufacturing Co ] v N L R B ,362 U S 411,422, on which the Respondent relies, is plainly distinguishable Unlike thepresent case, the unfair labor practice finding which the Supreme Courtreversed was "inescapably grounded on events predating the limitationsperiod " The Court expressly differentiated between that type of case andone "where occurrences within the six month limitations period in and ofthemselves may constitute,as a substantive matter, unfairlaborpractices"(at 416) BUTLER AVIATION COMPANYUpon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.The Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within themeaning of Section2(5) of the Act.3.Bymaintaining in effect rules unlawfullyrestricting employees in their statutory right to dis-tribute union literature and to participate in pro-tected strike, picketing, or other union or con-certed activities, theRespondent has interferedwith, restrained, and coerced employees in the ex-ercise of guaranteed rights within the meaning ofSection8(a)(1) of the Act.4.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.5.The Respondent has not discriminated againstemployees Raymond D. Craig, Jr., and James W.Coates in violation of Section 8(a)(3) and (1) ofthe Act or otherwise engaged in conduct violativeof Section 8(a)(1) of the Act except as foundabove.RECOMMENDATION RESPECTINGCASE 12-RC-3363In view of my determination that Raymond D.Craig, Jr., and James W. Coates were not dis-criminatorily discharged, I find that they were noteligible to vote in the representation election. I,therefore, recommend that the challenges to theirballots be upheld and their ballots not be counted.As thepartieshave conceded the nonsupervisorystatus of Erwin H. Enos, and as his challenged bal-lot affects the results of the election, I find that thisemployee was eligible to vote, that the challenge tohis ballot should be overruled, that his ballot shouldbe opened and counted, and that a revised tally ofballots should be issued.RECOMMENDED ORDERUpon the basis of the above findings of fact, con-clusions of law, and the entire record in this case,and pursuant to Section 10(c) of the NationalLaborRelationsAct, as amended, it is ordered thatthe Respondent, Butler Aviation Company (PalmBeach), a Division of Butler Aviation International,24 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-359Inc., Palm Beach International Airport, Florida, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Maintaining in effect any rule whichprohibits its employees when they are on nonwork-ing time from distributing handbills, leaflets, orother literature in nonworking areas, without com-pany approval, on behalf of Local Lodge No. 971,InternationalAssociationofMachinists&Aerospace Workers, AFL-CIO, or any other labororganization,and from maintaining in effect anyrule which prohibits employees from participatingin any strike, work stoppage, picketing, or otherunion or concerted activities protected by the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them by Section 7 of theAct.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Rescind and annul any rule which prohibitsemployees when they are on nonworking time fromdistributing handbills, leaflets, or other literature innonworking areas, without company approval, onbehalf of any labor organization or which prohibitsemployees from participating in any strike, workstoppage, picketing, or other union or concertedactivities protected by the Act.(b) Post at its facility at Palm Beach Interna-tionalAirport,Florida, copies of the attachednotice marked "Appendix. "2 Copies of said noticeon forms provided by the Regional Director for Re-gion 12, after being duly signed by the Respon-dent's authorized representative, shall be posted bythe Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 12,in writing, within 20 days from the date of the TrialExaminer's Decision, as to what steps the Respon-dent has taken to comply herewith.25IT IS FURTHER ORDERED that the complaint, asamended, be, and it hereby is, dismissed insofar asitalleges that the Respondent discriminated againstRaymond D. Craig, Jr., and James W. Coates inviolation of Section 8(a)(3) and (1) of the Act, andengaged in other conduct in violation of Section8(a)(1) of the Act except as found herein.IT IS ALSO RECOMMENDED in Case 12-RC-3363that the challenges to the ballots of Raymond D.tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "zs In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify theRegionalDirector forRegion 12, in writing,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith " 360DECISIONSOF NATIONALCraig, Jr., and James W. Coates be upheld; that thechallenge to the ballot of Erwin H. Enos be over-ruled; that his ballot be opened and counted; andthat a revised tally of ballots be issued.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTmaintain in effect any rulewhich prohibits employees when they are onnonworking time from distributing handbills,leaflets,or other literature in nonworkingareas, without our approval,on behalf of LocalLodge No. 971,InternationalAssociation ofMachinists&AerospaceWorkers, AFL-CIO,or any other labor organization;nor will wemaintain in effect any rule which prohibits em-ployees from participating in any strike, workstoppage,picketing,or other union or con-certed activities protectedby the Act.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce employees inthe exercise of rights guaranteed them by Sec-tion 7 of the Act.LABOR RELATIONS BOARDWE WILL rescind and annul any rule whichprohibits employees when they are on non-working time from distributing handbills,leaflets,or other literature in nonworkingareas,without our approval, on behalf of anylabor organization or which prohibits em-ployees from participating in any strike, workstoppage, picketing, or other union or con-certed activities protected by the Act.BUTLER AVIATIONCOMPANY (PALM BEACH),A DIVISION OF BUTLERAVIATIONINTERNATIONAL, INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Room 706, Federal Office Building,500 Zack Street, Tampa, Florida 33602, Telephone813-228-7711.